TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00716-CR



                                  Wendy Winborn, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE COUNTY COURT AT LAW #2 OF HAYS COUNTY
          NO. 75862, HONORABLE LINDA ANN RODRIGUEZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This case concerns whether a phoned-in tip from an identified motorist was

sufficiently reliable to justify an investigative stop of appellant Wendy Winborn for driving while

intoxicated. The investigative stop resulted in Winborn’s arrest and ultimately, her conviction for

driving while intoxicated. We affirm the conviction.

               The facts are undisputed. On October 9, 2004, Corporal Kathy Anderson of the San

Marcos Police Department was on patrol in the San Marcos area. She received a call from dispatch

relaying a phoned-in tip from Jerry Hoffman, a truck driver who was driving south on I-35. The

information relayed from Hoffman to Corporal Anderson via dispatch was that Hoffman had been

following a vehicle since Austin and that he was concerned that the driver of the vehicle was

“possibl[y] intoxicated” because the driver was “failing to maintain a single lane.”
Hoffman reported the vehicle’s license plate number and left his name, telephone number, and

address with dispatch. After Anderson received this call, she got on I-35 going south and, within

a few minutes, identified Winborn’s vehicle as the vehicle reported by Hoffman because “it was the

same license plate.”

               Corporal Anderson followed Winborn’s vehicle for approximately two miles without

activating the overhead lights on her patrol car. She testified that, other than observing Winborn’s

car “going back and forth within its lane of traffic,” she did not observe “any traffic infraction”

during this time. Once Corporal Anderson activated her overhead lights, Winborn’s vehicle “went

over into the left lane with two tires on the left side.” According to Anderson, Winborn then made

a lane change to the right lane using her blinker but “then again [Winborn] went over into the center

lane with two tires.” After driving approximately one mile further, Winborn stopped her vehicle and

was arrested by Corporal Anderson for driving while intoxicated.

               Winborn was charged by information with driving while intoxicated. In a pretrial

motion to suppress, Winborn argued that the evidence supporting the DWI charge was discovered

during an improper investigative stop. After conducting a hearing on the motion, during which

Corporal Anderson testified, the trial court overruled the motion to suppress. At trial, Winborn

entered a plea of nolo contendere to the offense of driving while intoxicated, and the trial court

assessed punishment at 180 days in prison, probated for 18 months with conditions of community

supervision, and a $600 fine.

               In one issue on appeal, Winborn contends that the trial court erred in overruling her

motion to suppress because Hoffman’s tip was not sufficiently reliable to provide Corporal Anderson



                                                 2
with reasonable suspicion to justify an investigative stop of her vehicle.

                A police officer may stop and briefly detain a person for investigative purposes if the

officer, in light of his or her experience, has a reasonable suspicion supported by articulable facts that

criminal activity may be afoot. Stewart v. State, 22 S.W.3d 646, 648 (Tex. App.—Austin 2000, pet.

ref’d) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)). To justify the investigative detention, the

individual officer must have a reasonable suspicion that “some activity out of the ordinary is

occurring or had occurred, some suggestion to connect the detained person with the unusual activity,

and some indication that the activity is related to a crime.” State v. Fudge, 42 S.W.3d 226, 229 (Tex.

App.—Austin 2001, no pet.) (quoting Terry, 392 U.S. at 21-22).

                Questions of reasonable suspicion and probable cause are reviewed de novo. See

Guzman v. State, 955 S.W.2d 85, 87-88 (Tex. Crim. App. 1997); State v. Garcia, 25 S.W.3d 908,

911 (Tex. App.—Houston [14th Dist.] 2000, no pet.). When hearing a motion to suppress, the trial

court is the sole trier of fact, and, accordingly, the judge may choose to believe or disbelieve all or

any part of a witness’s testimony. State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000).

When, as here, no findings of fact are filed, we must view the evidence in the light most favorable

to the ruling and sustain the decision if it is correct on any applicable theory of law. Id. at 855-56.

                The reasonableness of an investigative detention turns on the totality of circumstances

in each case. See Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997). When the police

receive information from an informant, the totality of the circumstances includes the veracity and

reliability of the informant and the informant’s information, as well as the basis for the informant’s

knowledge. See Illinois v. Gates, 462 U.S. 213, 230-31 (1983).



                                                    3
An anonymous tip alone will rarely establish the level of reasonable suspicion required to justify a

detention. Florida v. J.L., 529 U.S. 266, 270 (2000); Alabama v. White, 496 U.S. 325, 329 (1990).

There must be some further indicia of reliability, some additional facts from which a police officer

may reasonably conclude that the tip is reliable and a detention is justified. Pipkin v. State, 114
S.W.3d 649, 654 (Tex. App.—Fort Worth 2003, no pet.).

               Several Texas courts of appeals have held that a tip from an informant exhibits

sufficient indicia of reliability to justify a detention when the informant has placed himself in a

position to be easily identified and held responsible for the information provided. See, e.g., Hawes

v. State, 125 S.W.3d 535, 540 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (upholding detention

based on tow truck driver’s call to dispatch reporting erratic driving because tow truck driver was

in traceable vehicle and was following defendant); Fudge, 42 S.W.3d at 232 (upholding detention

based solely on cab driver’s unsolicited in-person report to officer about erratic driving); Garcia, 25
S.W.3d at 913-14 (holding that reasonable suspicion existed after individual “flagged down” officer

in parking lot and personally reported incident, even though informant later left scene without

identifying himself); State v. Stolte, 991 S.W.2d 336, 342-43 (Tex. App.—Fort Worth 1999, no pet.)

(upholding investigative detention based on information from unidentified person relayed to

investigating officer by police dispatcher because informant followed vehicle and waited at scene

when stop was made); State v. Sailo, 910 S.W.2d 184, 189 (Tex. App.—Fort Worth 1995, pet. ref’d)

(upholding stop based on report personally given to officer even though informant drove away before

being identified).




                                                  4
                The State contends that Hoffman’s unsolicited, phoned-in tip to the police was

sufficiently reliable to justify the investigative detention in this case because he left his name, phone

number, and address with dispatch. Winborn, on the other hand, argues that the tip was not

sufficiently reliable because it was given to the police over the phone rather than in a face-to-face,

in-person manner.

                Several cases, including Fudge, Garcia, and Sailo, have held that an informant’s

unsolicited tip was reliable because the informant gave the information to the police in a “face-to-

face manner” that also revealed information about the informant, including identity. See Fudge, 42
S.W.3d at 232; Garcia, 25 S.W.3d at 913; Sailo, 910 S.W.2d at 188. In each of these cases, the

informant transmitted the information in-person. However, the in-person aspect of the delivery of

the tip is not the key to results in these cases. The central point is the credibility and reliability to

be given the information delivered by the informant. See Gates, 462 U.S. at 230-31 (1983). This

credibility and reliability can be enhanced when something about the informant is known, such as

the informant’s identity or basis for having the information conveyed. While such information can

be effectively conveyed in-person, such face-to-face contact is not the only method by which police

can receive credible and reliable tips.

                The general rule is that “[w]hen the police receive information from a private citizen

whose only contact with the police is a result of having witnessed a criminal act committed by

another, the credibility and reliability of the information is inherent.” Cornejo v. State, 917 S.W.2d
480, 483 (Tex. App.—Houston [14th Dist.] 1996, pet. ref’d). An informant’s detailed description

of wrongdoing, along with a statement that the informant actually saw the reported event, entitles



                                                   5
the informant’s tip to greater weight than otherwise might be the case. Hime v. State, 998 S.W.2d
893, 895 (Tex. App.—Houston [14th Dist.] 1999, pet. ref’d) (citing Gates, 462 U.S. at 234-35).

Moreover, an officer may rely upon information received through an informant, rather than on his

or her direct observation, so long as the officer confirms enough facts so that he or she may

reasonably conclude that the information provided is reliable and a detention is justified. See White,
496 U.S. at 330-31.

               At the suppression hearing, Corporal Anderson showed that she confirmed sufficient

facts corroborating Hoffman’s tip to justify the investigatory stop of Winborn’s vehicle. She testified

that Hoffman told dispatch that he had been following a suspicious vehicle south on I-35 since

Austin, and he gave dispatch the vehicle’s license plate. Several minutes after this report reached

Corporal Anderson, she identified a vehicle in the same location and with the same license plate

number described by Hoffman. She also stated that while she observed no traffic violations, she

observed Winborn’s vehicle “going back and forth within its lane of traffic.” This observation is

consistent with Hoffman’s tip that the driver of that vehicle was “possibl[y] intoxicated.”

               An identified informant’s phoned-in tip to the police may be sufficiently reliable to

justify an investigative detention. For example, in Hime, an informant, Amanda Skelton, called the

police to report her observation of an individual’s reckless driving. See 998 S.W.2d at 895. Skelton

described the suspect’s vehicle, erratic driving, and location, and gave her name to dispatch. Id.

After the police identified the vehicle matching Skelton’s description in the location described by

Skelton, they stopped the vehicle and arrested the driver for driving while intoxicated. Id.




                                                  6
Although Skelton did not contact the police in a face-to-face manner, “[b]ecause Skelton identified

herself by name to the police dispatch operator, she was not an anonymous informant.” Id. As a

result, the court held that Skelton’s tip to the police, plus corroboration by the police of the

information relayed by Skelton, justified the investigatory stop. See id. at 896.

               Winborn contends that her case is similar to Davis v. State, 989 S.W.2d 859, 861

(Tex. App.—Austin 1999, pet. ref’d), in which this Court held that an anonymous tip that served as

the sole basis for a detention was not sufficient to create reasonable suspicion. In that case, an

officer received a report of reckless driving from dispatch, including the vehicle’s description and

location, and a statement that three white males inside the vehicle were “possibly smoking

marijuana.” Id. The informant did not leave a name or address with the dispatcher, and no one

stopped at the scene claiming to be the informant. Id.

               We conclude that the facts of this case are distinguishable from the situation in Davis

and are, instead, more closely analogous to the facts presented in Hime. While the informant in

Davis did not volunteer identifying information and was never identified, the informant in this case

identified himself and put himself in a position to be held responsible for the information provided.

Corporal Anderson testified at the suppression hearing that Hoffman left his name and address with

dispatch “in case [the police] needed to make contact with him.” As a result, Hoffman was not an

anonymous informer as in Davis. See Hime, 998 S.W.2d at 895. His phoned-in tip contained indicia

of reliability similar to those bolstering reliability of a tip delivered by an informant who flags down

the police and delivers the information in person.




                                                   7
These indicia of reliability, when combined with Corporal Anderson’s observation of Winborn’s

vehicle consistent with Hoffman’s description, and viewed in the totality of the circumstances,

provided sufficient reasonable suspicion to justify the investigative stop of Winborn’s vehicle. See

id. at 896.

               Having overruled Winborn’s sole issue on appeal, we affirm.




                                              __________________________________________

                                              G. Alan Waldrop, Justice

Before Justices Patterson, Puryear and Waldrop

Affirmed

Filed: October 12, 2006

Do Not Publish




                                                 8